BRIOKELL, O. J.
After a careful examination of the record, we find the indictment sufficient, and the proceedings were in all respects conducted in strict conformity to the modes prescribed by law. The question presented by the' bill of exceptions is the only matter to which our attention has been directed by counsel; and that must be regarded as settled adversely to the prisoner. — Smith v. The State, 9 Ala. 990; Levison v. State, 54 Ala. 527; Hudson v. State, 61 Ala. 333. A very large latitude was allowed the prisoner, in receiving evidence of the motive of another to commit the crime with which he was charged, and of his evasion of justice. Threats of such person to take the life of the deceased were, at best, hearsay only, and too remote from the inquiry before the jury to have been received.
We find no error in the record, and the judgment must be affirmed.